Case 6:20-cv-00487-ADA Document 47-5 Filed 12/04/20 Page 1 of 2




             EXHIBIT B
12/3/2020            Case 6:20-cv-00487-ADA Document
                                               6500 River 47-5      Filed Maps
                                                          Pl Blvd - Google 12/04/20 Page 2 of 2

        6500 River Pl Blvd




                                                                                                  Image capture: Apr 2019   © 2020 Google

 Austin, Texas

       Google

 Street View




https://www.google.com/maps/@30.392383,-97.8486393,3a,25y,232.39h,79.02t/data=!3m7!1e1!3m5!1s93qKkZKd6XfjnirtpMLBfw!2e0!6s%2F%2Fgeo…        1/1
